IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED

SCOTT LEVINE,

             Appellant,

 v.                                                    Case No. 5D15-3130

BONNIE STIMMEL,

             Appellee.

________________________________/

Opinion filed October 14, 2016

Appeal from the Circuit Court
for Orange County,
Donald A. Myers, Jr., Judge.

Christopher V. Carlyle, and John N.
Bogdanoff, of the Carlyle Appellate Law
Firm, The Villages, for Appellant.

Alexander S. Douglas, II, and Robert
Clayton Roesch, of Shuffield, Lowman &
Wilson, P.A, Orlando, for Appellee.


PER CURIAM.

      We have carefully considered the arguments raised by the parties and the record

before the court. We commend the trial court for preparing a thorough, thoughtful final

judgment that includes a detailed review of the evidence, findings of fact, discussion of

witness credibility, and conclusions of law. The trial court’s findings are supported by
competent substantial evidence, and we find no legal error. Accordingly, we affirm the

final judgment.


      AFFIRMED.


SAWAYA, TORPY and EDWARDS, JJ., concur.




                                          2